427 F.2d 714
Robert Harry ESSER, Appellant,v.LION MATCH CORPORATION OF AMERICA.
No. 18047.
United States Court of Appeals, Third Circuit.
Submitted on Appellant's Brief May 18, 1970.Decided June 18, 1970.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick v. Follmer, Judge.


1
Robert Harry Esser, pro se.


2
Glenn Equi, Liebert, Harvey, Lavin, Herting & Short, Philadelphia, Pa., for appellee.


3
Before ALDISERT and ADAMS, Circuit Judges, and HIGGINBOTHAM, District judge.

OPINION OF THE COURT

4
PER CURIAM.


5
We have considered the arguments raised by appellant and have examined the proceedings in the district court.  We find no abuse of discretion.


6
The judgment of the district court will be affirmed.